          Case 5:18-cv-04826-BLF Document 38 Filed 04/15/19 Page 1 of 7




 1   RICHARD DOYLE, City Attorney (88625)
     NORA FRIMANN, Assistant City Attorney (93249)
 2   ARDELL JOHNSON, Chief Deputy City Attorney (95340)
     MAREN J. CLOUSE, Sr. Deputy City Attorney (228726)
 3   Office of the City Attorney
     200 East Santa Clara Street, 16th Floor
 4   San José, California 95113-1905
     Telephone Number: (408) 535-1900
 5   Facsimile Number: (408) 998-3131
     E-Mail Address: cao.main@sanjoseca.gov
 6
     Attorneys for CITY OF SAN JOSE and MICHAEL
 7   PINA
 8
                             UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10
                                     SAN JOSE DIVISION
11
12   JESSICA DOMINGUEZ, INDIVIDUALLY              Case Number: 5:18-cv-04826-BLF
     AND AS GUARDIAN AD LITEM FOR
13   JACOB DOMINGUEZ, JORDAN                      DEFENDANT CITY OF SAN JOSE’S
     DOMINGUEZ AND JALIYAH                        ANSWER TO SECOND AMENDED
14   DOMINGUEZ,                                   COMPLAINT; DEMAND FOR JURY
15                                                TRIAL
                       Plaintiffs,
16               v.
17   CITY OF SAN JOSE, SAN JOSE POLICE
     DEPARTMENT, MICHAEL PINA, and
18   DOE POLICE OFFICERS 2 through 5,
19                     Defendants.
20
21
22
23
24
25
26
27
28

                                           1
     DEF. CITY OF SAN JOSE’S ANSWER TO                           Case No. 5:18-cv-04826-NC
     SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                  1609266
           Case 5:18-cv-04826-BLF Document 38 Filed 04/15/19 Page 2 of 7




 1          Defendant City of San Jose, for itself, including the San Jose Police Department

 2   erroneously sued herein as a separate entity, and no other, answers Plaintiffs’ Second

 3   Amended Complaint as follows:

 4      1. Answering Paragraph 1 of the Second Amended Complaint purporting to

 5   characterize this action, Defendant denies the allegations.

 6      2. Answering Paragraph 2 of the Second Amended Complaint purporting to

 7   characterize this action, Defendant denies the allegations.

 8      3. Answering Paragraph 3 of the Second Amended Complaint, Defendant admits that

 9   this Court has jurisdiction but denies that any action arose under any statute from the

10   incident alleged in the Second Amended Complaint.

11      4. Answering Paragraph 4 of the Second Amended Complaint, Defendant is without

12   sufficient knowledge or information to form a belief as to the truth of the allegations and on

13   that basis denies each and every allegation.

14      5. Answering numbered Paragraph 6 of the Second Amended Complaint, Defendant

15   is without sufficient knowledge or information to form a belief as to the truth of the

16   allegations and on that basis denies each and every allegation.

17      6. Answering numbered Paragraph 7 of the Second Amended Complaint, Defendant

18   admits that the City of San Jose is a municipal corporation located in the County of Santa

19   Clara in the State of California and that it maintains a police department for purposes of

20   law enforcement. Except as expressly admitted, Defendant denies the allegations in

21   Paragraph 7.

22      7. Answering numbered Paragraph 8 of the Second Amended Complaint, Defendant

23   admits the allegations.

24      8. Answering numbered Paragraph 9 of the Second Amended Complaint, Defendant

25   admits that a request for records concerning the shooting death of Jacob Dominguez

26   dated February 13, 2018 was submitted to the San Jose Police Department, which

27   responded that it was unable to comply with the request. Except as expressly admitted,

28   Defendant denies the allegations in Paragraph 9.

                                           2
     DEF. CITY OF SAN JOSE’S ANSWER TO                                      Case No. 5:18-cv-04826-NC
     SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                              1609266
           Case 5:18-cv-04826-BLF Document 38 Filed 04/15/19 Page 3 of 7




 1
 2      9. Answering numbered Paragraph 10 of the Second Amended Complaint, Defendant

 3   is without sufficient knowledge or information to form a belief as to the truth of the

 4   allegations and on that basis denies each and every allegation. Defendant further

 5   responds that, under the Federal Rules of Civil Procedure, Doe Defendants are not

 6   permitted.

 7      10. Answering numbered Paragraph 11 of the Second Amended Complaint,

 8   Defendant denies that they or any Defendant is liable to Plaintiffs. Defendant is without

 9   sufficient knowledge or information to form a belief as to the truth of the remaining

10   allegations and on that basis denies each and every remaining allegation. Defendant

11   further responds that, under the Federal Rules of Civil Procedure, Doe Defendants are not

12   permitted.

13      11. Answering numbered Paragraph 12 of the Second Amended Complaint,

14   Defendant admits that on September 15, 2017, San Jose police officers in unmarked

15   vehicles apprehended an armed robbery suspect, identified as Jacob Dominguez, in a Kia

16   SUV at the intersection of Penitencia Creek Road and White Road in San Jose. Except

17   as expressly admitted, Defendant denies the allegations in Paragraph 12.

18      12. Answering numbered Paragraph 13 of the Second Amended Complaint,

19   Defendant admits that on September 15, 2017, San Jose police officers justifiably shot

20   and killed an armed robbery suspect, identified as Jacob Dominguez. Except as expressly

21   admitted, Defendant denies the allegations in Paragraph 13.

22      13. Answering numbered Paragraph 14 of the Second Amended Complaint,

23   Defendant denies the allegations.

24      14. Answering numbered Paragraph 15 of the Second Amended Complaint,

25   Defendant incorporates its responses to numbered Paragraphs 1 through 14 of the

26   Second Amended Complaint.

27      15. Answering numbered Paragraph 16 of the Second Amended Complaint purporting

28   to characterize this action, Defendant denies the allegations.

                                           3
     DEF. CITY OF SAN JOSE’S ANSWER TO                                      Case No. 5:18-cv-04826-NC
     SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                              1609266
           Case 5:18-cv-04826-BLF Document 38 Filed 04/15/19 Page 4 of 7




 1      16. Answering numbered Paragraph 17 of the Second Amended Complaint,

 2   Defendant denies the allegations.

 3      17. Answering numbered Paragraph 18 of the Second Amended Complaint,

 4   Defendant admits that on September 15, 2017, San Jose police officers in unmarked

 5   vehicles apprehended an armed robbery suspect, identified as Jacob Dominguez, in a Kia

 6   SUV at the intersection of Penitencia Creek Road and White Road in San Jose, at which

 7   point the suspect was justifiably shot and killed. Except as expressly admitted, Defendant

 8   denies the allegations in Paragraph 18.

 9      18. Answering numbered Paragraph 19 of the Second Amended Complaint,

10   Defendant denies the allegations.

11      19. Answering numbered Paragraph 20 of the Second Amended Complaint,

12   Defendant denies the allegations.

13      20. Answering numbered Paragraph 21 of the Second Amended Complaint,

14   Defendant denies the allegations.

15      21. Answering numbered Paragraph 22 of the Second Amended Complaint,

16   Defendant denies the allegations.

17      22. Answering numbered Paragraph 23 of the Second Amended Complaint,

18   Defendant denies the allegations.

19      23. Answering numbered Paragraph 24 of the Second Amended Complaint,

20   Defendant denies the allegations.

21      24. Answering numbered Paragraph 25 of the Second Amended Complaint,

22   Defendant denies the allegations.

23      25. Answering numbered Paragraph 26 of the Second Amended Complaint purporting

24   to characterize this action, Defendant denies the allegations.

25      26. Answering numbered Paragraph 27 of the Second Amended Complaint,

26   Defendant denies the allegations.

27      27. Answering numbered Paragraph 28 of the Second Amended Complaint,

28   Defendant denies the allegations.

                                           4
     DEF. CITY OF SAN JOSE’S ANSWER TO                                  Case No. 5:18-cv-04826-NC
     SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                         1609266
             Case 5:18-cv-04826-BLF Document 38 Filed 04/15/19 Page 5 of 7




 1      28. Answering numbered Paragraph 29 of the Second Amended Complaint,

 2   Defendant denies the allegations.

 3      29. Answering numbered Paragraph 30 of the Second Amended Complaint,

 4   Defendant denies the allegations.

 5      30. Answering numbered Paragraph 31 of the Second Amended Complaint,

 6   Defendant denies the allegations.

 7      31. Answering numbered Paragraph 32 of the Second Amended Complaint,

 8   Defendant denies the allegations.

 9      32. Answering numbered Paragraph 33 of the Second Amended Complaint purporting

10   to characterize this action, Defendant denies the allegations.

11      33. Answering numbered Paragraph 34 of the Second Amended Complaint,

12   Defendant admits the allegations.

13      34. Answering numbered Paragraph 35 of the Second Amended Complaint,

14   Defendant denies the allegations.

15      35. Answering numbered Paragraph 36 of the Second Amended Complaint,

16   Defendant denies the allegations.

17      36. Answering numbered Paragraph 37 of the Second Amended Complaint,

18   Defendant denies the allegations.

19      37. Answering numbered Paragraph 38 of the Second Amended Complaint,

20   Defendant denies the allegations.

21      38. Answering numbered Paragraph 47 of the Second Amended Complaint,

22   Defendant denies the allegations.

23      39. Answering numbered Paragraph 39 of the Second Amended Complaint,

24   Defendant denies the allegations.

25      40. In response to the allegations contained in the Prayer of the Second Amended

26   Complaint, Defendant denies that Plaintiffs are entitled to any relief.

27      //

28      //

                                           5
     DEF. CITY OF SAN JOSE’S ANSWER TO                                     Case No. 5:18-cv-04826-NC
     SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                            1609266
             Case 5:18-cv-04826-BLF Document 38 Filed 04/15/19 Page 6 of 7




 1                                    AFFIRMATIVE DEFENSES

 2           AS FOR A FIRST AFFIRMATIVE DEFENSE, Defendant alleges that the Second

 3   Amended Complaint fails to state a claim upon which relief can be granted.

 4           AS FOR A SECOND AFFIRMATIVE DEFENSE, Defendant alleges that the Second

 5   Amended Complaint fails to state facts sufficient to establish any Defendant committed or is

 6   otherwise legally responsible for a constitutional violation under 42 U.S.C. section 1983.

 7           AS FOR A THIRD AFFIRMATIVE DEFENSE, Defendant alleges that any harm that

 8   Plaintiffs and Plaintiffs’ decedent suffered was the result of negligent or otherwise wrongful

 9   conduct of persons other than Defendants, including the conduct of Plaintiffs’ decedent, and

10   that the conduct of persons other than Defendants was the sole and proximate cause of the

11   injuries and damages alleged by Plaintiffs.

12           AS FOR A FOURTH AFFIRMATIVE DEFENSE, Defendant alleges that it is immune

13   from the state law causes of action pursuant to California Government Code sections 800

14   through 1000, including, but not limited to, sections 815.2(b), 820.2, 820.4, 820.6, 820.8,

15   821, 821.6, and 822.2.

16           AS FOR A FIFTH AFFIRMATIVE DEFENSE, Defendant alleges that its actions

17   towards the decedent were the result of his negligence and/or criminal conduct and that said

18   actions of the decedent were the sole and proximate cause of any damages alleged by

19   Plaintiffs in this case.

20           AS FOR A SIXTH AFFIRMATIVE DEFENSE, Defendant alleges that the actions

21   complained of were lawful and justified under the facts of the case and at all times were in

22   defense of self and others.

23           AS FOR A SEVENTH AFFIRMATIVE DEFENSE, Defendant alleges that it is

24   protected by the affirmative defenses provided by California Penal Code sections 197,

25   834(a), 835, 835(a), 836, and 836.5.

26           AS FOR AN EIGHTH AFFIRMATIVE DEFENSE, Defendant alleges that it is immune

27   from a claim of exemplary or punitive damages by virtue of Government Code section 818.

28      //

                                           6
     DEF. CITY OF SAN JOSE’S ANSWER TO                                    Case No. 5:18-cv-04826-NC
     SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                           1609266
           Case 5:18-cv-04826-BLF Document 38 Filed 04/15/19 Page 7 of 7




 1         WHEREFORE, this answering Defendant prays:

 2         1.    That Plaintiffs take nothing by their Second Amended Complaint;

 3         2.    That Plaintiffs’ Second Amended Complaint be dismissed with prejudice;

 4         3.    That Defendant be awarded costs of suit, including attorney’s fees

 5               incurred herein; and

 6         4.    For such other and further relief as the Court deems proper.

 7
 8                                DEMAND FOR JURY TRIAL

 9         Defendant demands a trial by jury.

10
11                                               Respectfully submitted,

12   Dated: April 15, 2019                       RICHARD DOYLE, City Attorney
13
14                                               By: ___/s/ Maren J. Clouse_____________
                                                        MAREN J. CLOUSE
15                                                      Sr. Deputy City Attorney
16                                               Attorneys for Defendants
                                                 CITY OF SAN JOSE and
17                                               OFFICER MICHAEL PINA
18
19
20
21
22
23
24
25
26
27
28

                                           7
     DEF. CITY OF SAN JOSE’S ANSWER TO                                Case No. 5:18-cv-04826-NC
     SECOND AMENDED COMPLAINT; DEMAND FOR JURY TRIAL
                                                                                       1609266
